Citation Nr: 0842242	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-21 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service condition for 
Meniere's disease.

2. Entitlement to a compensable rating for bilateral high 
frequency hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980 and from April 1986 to November 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that declined to reopen the veteran's 
claim of entitlement to service connection for Meniere's 
disease on the basis that new and material evidence had not 
been submitted, and that denied the veteran's claim of 
entitlement to a compensable disability rating for bilateral 
high frequency hearing loss.  The veteran perfected a timely 
appeal of these determinations to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant matters must be remanded for the following 
reasons.

First, relevant VA medical treatment records must be 
obtained.

In April 2004, the veteran requested that VA obtain VA 
treatment records from both the Bay Pines VA Medical Center 
(VAMC), from 1983 to 1995, and the Tampa VAMC, from 1993 to 
1995.  A May 2004 VA record indicates that VA attempted to 
obtain treatment records from the Bay Pines VAMC, but that no 
treatment records were found.  Accordingly, no treatment 
records from the Bay Pines VAMC were associated with the 
claims folder.  However, VA treatment records previously 
associated with the claims folder indicate treatment at the 
Bay Pines VAMC from 1990 to 1994, including treatment for the 
veteran's ears and complaints of hearing loss in February 
1994.  Also, there is no indication in the claims folder that 
VA attempted to obtain treatment records from the Tampa VAMC 
from 1993 to 1995, and no such records have been associated 
with the claims folder.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In this case, as the veteran reported treatment for 
his claimed conditions from the Tampa VAMC from 1993 to 1995, 
VA must attempt to obtain such records.  Furthermore, 
although VA's previous attempt to obtain records from the 
VAMC in Bay Pines was unsuccessful, as it appears that the 
veteran received treatment at the Bay Pines VAMC at points 
during the period from 1983 to 1995, including treatment for 
his ears and hearing, VA must again attempt to obtain such 
records from the VAMC in Bay Pines for the period from 1983 
to 1995.  Any unsuccessful attempts to obtain such records 
should be clearly documented in the claims folder. 

Second, the RO must attempt to provide the veteran with a VA 
examination.

The record indicates that the RO attempted to schedule the 
veteran for a VA audiological examination.  However, such 
examination was cancelled, as the veteran was incarcerated, 
and neither the County Correctional Facility nor VA had the 
authority to pay the costs associated with bringing the 
veteran to a VA facility for examination.  There is no 
indication that any arrangements were made by VA to have the 
veteran examined within the prison facility, by a fee-basis 
examiner, or by a VA examiner.

VA's duty to assist an incarcerated veteran requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, which extends to arranging for adequate 
evaluation within the prison facility, or if unable to do so, 
having him examined by a fee-basis examiner or requiring a VA 
examiner to examine him.  See Bolton v. Brown, 8 Vet. App. 
185, 191 (1995).  Thus, even if the veteran may not be 
brought in to a VA facility for an examination, VA must 
attempt to arrange for an examination within the prison 
facility, by a fee-basis examiner, or by a VA examiner.

Third, the veteran must be provided adequate notice pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA).

The veteran was provided VCAA notice for his claim to reopen 
his previously denied service connection claim for Meniere's 
disease in October 2003.  However, such notice did not 
describe the basis of the previous denial of the veteran's 
service connection claim or the evidence necessary to 
substantiate the element or elements of service connection 
found to be unsubstantiated in the previous denial.  The 
failure to provide this notice prior to the adjudication of a 
veteran's claim generally constitutes prejudicial error by 
VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The 
basis of the veteran's most recent previous denial for 
Meniere's disease, dated in February 1997, was that the 
evidence of record showed that Meniere's disease was not 
incurred in service or related to any in-service event, 
injury or disease.

Also, the October 2003 letter did not inform the veteran of 
the criteria to establish a claim for service connection, and 
did not inform the veteran that a disability rating and an 
effective date for the award of benefits would be assigned if 
service connection was awarded or explain what types of 
evidence were needed to establish a disability rating and an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Furthermore, the veteran should be provided with notice 
consistent with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Under Vazquez-Flores, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Thus, on remand, the veteran should be provided adequate VCAA 
notice.  Such notice should include the basis of the previous 
denial of the veteran's service connection claim for 
Meniere's disease, and the evidence necessary to substantiate 
the element or elements of service connection found to be 
unsubstantiated in the previous denial.  It should also 
include the criteria to establish a claim for service 
connection, and the types of evidence are needed to establish 
both a disability rating and an effective date.  Also, such 
notice should be adequate with respect to the veteran's 
increased rating claim, consistent with Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that describes the 
basis of the previous denial of the 
veteran's claim for Meniere's disease, as 
well as the evidence necessary to 
substantiate the element or elements of 
service connection found to be 
unsubstantiated in the previous denial.  
Specifically, such notice should inform 
the veteran that the basis of the 
February 1997 denial of the veteran's 
claim was that the evidence of record 
showed that Meniere's disease was not 
incurred in service or related to any in-
service event, injury or disease.  Such 
notice should also in include an 
explanation as to the information or 
evidence needed to establish entitlement 
to service connection, and a disability 
rating and effective date for the claims 
on appeal, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Furthermore, with respect to the 
veteran's increased rating claim, such 
notice should be consistent with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Obtain all VA medical treatment 
records from the VAMC in Bay Pines, 
Florida for the period of 1983 to 1995 
and from the VAMC in Tampa, Florida for 
the period of 1993 to 1995 that pertain 
to the veteran's claims on appeal, and 
associate such records with the claims 
folder.  Any unsuccessful attempts to 
obtain such records should be documented 
and associated with the claims folder.

3.  After any records from the above 
request are received, schedule the 
veteran for a VA audiological examination 
to determine the current severity of his 
service-connected hearing loss.  If the 
veteran is currently incarcerated, please 
arrange for such audiological examination 
within the prison facility, and, if 
necessary, by a fee-basis examiner or a 
VA examiner.  Any unsuccessful attempts 
to arrange such examination should be 
documented and associated with the claims 
folder.

4.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




